        Case 4:20-cr-00037-BMM Document 20 Filed 07/08/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                     Case No. CR-20-37-GF-BMM

                Plaintiff,
vs.                                                      ORDER

RANDAL JAMES WHITFORD,

               Defendant.

      A detention hearing was held before the undersigned on July 8, 2020. The

undersigned released the Defendant, Randal Whitford, from custody, subject to

conditions. Whitford is currently being detained at Crossroads Correctional Center

(CCC) 50 Crossroads Drive, Shelby, Montana. Accordingly,

      IT IS HEREBY ORDERED that Whitford will be released from CCC into

Althea Chiefsky’s custody on Thursday, July 9, 2020 at 10:00 a.m.

            DATED this 8th of July, 2020.



                                            ______________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge
